Broyles, C. J.
The accused was indicted for the offense of involuntary manslaughter while .engaged in the commission of an unlawful act. The indictment charged that the defendant, while under the influence of intoxicating liquors, and while operating an automobile at an unlawful rate of speed, to wit, greater than forty miles per hour, on Eorsyth Street, at the intersection of Carnegie Way, in the City of Atlanta, did “with said automobile strike, hit, and wound R. E. L. Tolbert [a pedestrian],- thereby causing injuries, wounds, and bruises from which he died.” The defendant was convicted of the offense charged; and his motion for new trial contained only the general grounds. The evidence connecting the accused with the crime charged, while circumstantial, was sufficient to authorize the jury to find that it excluded every reasonable hypothesis save that of his guilt.

Judgment affirmed.


MacIntyre and Guerry, JJ., concur.